Citation Nr: 0624829	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from February to 
December 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002   rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's claim for service connection for Meniere's disease 
with vertigo and tinnitus.         He appealed that decision, 
although only specifically concerning the denial of his 
tinnitus claim.

In May 2004, a hearing was held before a local decision 
review officer (DRO)       at the RO, and a transcript of 
that proceeding is on file.  Also, in his          September 
2004 substantive appeal (VA Form 9), the veteran requested a 
hearing in Washington, DC, before a Veterans Law Judge (VLJ) 
of the Board.  The Board scheduled his hearing for February 
2005, but he cancelled it.  38 C.F.R. § 20.702(e) (2005).

FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veteran's Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of this claim has been obtained.  

2.	There is no competent evidence of a current diagnosis of 
tinnitus, or any other medical evidence indicating the 
veteran developed this claimed condition due to events 
coincident with his military service.

CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case, the above-referenced requirements as to 
the content of      VCAA notice have been met, through the 
RO's issuance to the veteran of a        May 2002 notice 
letter and July 2004 statement of the case (SOC).  
Considering the May 2002 VCAA letter, that correspondence 
specifically addressed a pending claim for compensation for 
the veteran's "claimed condition of Meniere's disease,"       
not tinnitus in particular, but this is consistent with how 
the veteran had described the disability claimed up to that 
point in the adjudication of his claim, in other words, as 
Meniere's disease associated with symptoms of vertigo and 
tinnitus.      So this letter may be reasonably expected to 
have encompassed the manifestation of tinnitus, as a 
component of the underlying condition claimed.  It should 
also be emphasized that to the extent that the July 2003 
notice of disagreement (NOD) filed by the veteran's 
representative (and the veteran's subsequent May 2004 hearing 
testimony) clarified that the condition for which he sought 
service-connected compensation was actually his tinnitus, the 
July 2004 SOC directly addressed that updated issue on 
appeal.     

The May 2002 VCAA letter provided to the veteran, included 
information and explanation that directly corresponded to at 
least the first three elements of the Pelegrini II analysis 
as to what constitutes comprehensive VCAA notice,             
and further, as explained, provided information to 
effectively meet the fourth element under that criteria, as 
well.  Per the first element of notice as set forth in 
Pelegrini II, the letter explained the additional evidence 
that was required in order to substantiate the claim on 
appeal.  Similar notice information as to the legal 
requirements to establish service connection for the 
condition claimed, was also later set forth through the 
issuance of the July 2004 SOC. 

In the May 2002 correspondence, the RO also provided an 
explanation as to the mutual obligation between VA and the 
veteran himself, to obtain further evidence relevant to the 
disposition of his appeal.  See Quartuccio v. Principi,                      
16 Vet. App. 183, 186-87 (2002).  In this respect, it 
informed the veteran that      VA would undertake reasonable 
efforts to help obtain evidence such as medical records, 
employment records, and records from Federal agencies.  The 
RO enclosed copies of VA Form 21-4142 (Authorization and 
Consent to Release of Information), upon which he could 
identify any sources of additional medical evidence which had 
not been obtained.  So the second and third elements of the 
Pelegrini II analysis were also met based upon the issuance 
of that letter.  

While the above-referenced documents effectively satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, there was no reference to the 
specific language of the "fourth element" mentioned above. 
However, the veteran has received sufficient explanation as 
to how to provide further relevant evidence, such that the 
intended purpose of this final element of VCAA notice was 
nonetheless met.



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the May 2002 correspondence did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.          The May 2002 VCAA letter notified the 
veteran of the opportunity to send information describing 
additional evidence, or the evidence itself, to the RO that  
he wanted to have considered in connection with his claim.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant. The absence of 
such a request is unlikely to prejudice him, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2004), rev'd on other grounds,    444 F.3d 
1328 (Fed. Cir. 2006). 



Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

Additionally, as mentioned above, there is the consideration 
that the relevant VCAA notice information must have been 
provided to the veteran in a timely manner.  In this 
instance, the RO has issued to the veteran the May 2002 
letter providing notification as to the provisions of the 
VCAA, prior to the July 2002 rating decision on appeal that 
denied his claim for service connection for tinnitus.  This 
sequence of events is consistent with what the Court 
indicated through the Pelegrini II decision, will constitute 
timely VCAA notice -- issuance of the relevant notice 
information in advance of the initial RO adjudication of the 
claim under consideration.  See 18 Vet. App. at 119-20.  See 
also 38 U.S.C.A. § 5103(a);        38 C.F.R. § 3.159(b)(1).  
Consequently, the May 2002 letter may be considered    to 
have been sent to the veteran in a timely manner. 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  In this respect, the RO has obtained the veteran's 
service medical records (SMRs).  While there have not been 
any specific additional records of medical treatment obtained 
on his behalf, the veteran has been fully informed of the 
opportunity to identify any relevant records to the RO, and  
has not indicated that there are any such medical records 
presently available.          In support of his claim, the 
veteran has provided various personal statements.       He 
has also provided testimony during a May 2004 DRO hearing --              
another hearing was subsequently scheduled before a VLJ of 
the Board in          Washington, D.C., however, the veteran 
cancelled it in advance of the scheduled hearing date.  38 
C.F.R. § 20.702(e).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Based upon review of the relevant medical evidence from the 
veteran's         military service, and significantly, also, 
his more recent treatment history,             the evidence 
does not establish entitlement to service connection for a            
tinnitus disability.  It initially warrants pointing out that 
the evidence since his discharge from service does not show a 
diagnosis of this condition or otherwise contain any 
documentation confirming its presence.  Without some 
objective evidence of tinnitus, there is simply no basis upon 
which to confirm the veteran has it.  The RO has undertaken 
sufficient measures, as stated, to inform him that some 
objective indication of a current tinnitus condition is 
essential to substantiate his claim.  And unfortunately, this 
appears to be a condition for which treatment has not yet 
been obtained.

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997).

Without proof of current disability (i.e., a medical 
diagnosis of tinnitus), there obviously is no possible way of 
etiologically linking a nonexistent condition to the 
veteran's military service.  Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  It equally deserves mentioning the record 
also does not indicate a contemporaneous diagnosis of 
Meniere's syndrome or vertigo, other conditions that were 
previously identified in association with the claimed 
tinnitus.

The veteran alleges he developed tinnitus as a result of 
acoustic trauma in service, explaining that while he was 
present on a firing range, a grenade was detonated within 
close proximity to where he was standing.  According to him, 
he consulted a corpsman to discuss the ringing in his ears 
and was informed this symptom would abate over time.  His 
SMRs, however, do not contain any specific reference to 
complaints of tinnitus, or other potential  symptoms of an 
ear-related disorder, and his separation examination revealed 
no objective physical abnormalities affecting his hearing 
capacity or diminishment of his level of auditory acuity.  
But when considering even the potential likelihood that the 
claimed noise exposure occurred as described, there is still 
no basis upon which to find this incident in turn led to the 
onset of tinnitus since the record does not show 
contemporaneous reports of this condition -- or for that 
matter the existence of tinnitus for several years 
thereafter, and including up until the present time.  See 38 
C.F.R. § 3.303(b) (discussing the requirement of continuity 
of symptomatology for establishing relationship to service 
for condition not shown to be chronic in nature).  Rather, 
as mentioned, the verified presence of the disability claimed 
is a condition precedent to finding this disability is 
causally related to service.

The Board has taken into consideration the veteran's 
allegations in adjudicating his claim.  However, because he 
is a layman, he does not have the necessary medical training 
and expertise to diagnose the claimed disability - to 
confirm he has it, much less to relate this condition to his 
military service, and to acoustic trauma in particular.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons and bases, the competent evidence does not 
establish the requirements for service connection for 
tinnitus have been met.  And since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for tinnitus is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


